DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 12/18/2020 Amendments/Arguments, which directly amended claims 1, 3-5, 7, 15, 17-19, 21; cancelled claims 2, 6, 8-10, 16, 20, 22-24; and traversed the rejections of the claims of the 10/01/2020 Office Action are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gehlen et al (US 2013/00595580 which was cited in previous Office Action) in view of Sakata (US 2013/0301406).
Gehlen et al

    PNG
    media_image1.png
    729
    496
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    275
    299
    media_image2.png
    Greyscale


Sakata

    PNG
    media_image3.png
    497
    482
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    349
    479
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    745
    516
    media_image5.png
    Greyscale


obtaining global positioning system (GPS) coordinates of the vehicle ([0043]-[0044]; [0050]-[0051]; [0072]);
mapping a current position to a road on a map ([0030]; [0043]-[0044]; [0050]-[0051]);
detecting a lane of the vehicle ([0044]; [0047]);
determining a traveling direction of the vehicle based on map information and the GPS coordinates ([0044]; [0051]; [0072]); and
generating a first location code of the terminal comprising information about the GPS coordinates, the traveling direction, and the lane of the vehicle ([0043]-[0051]; [0072]); and
generating a first message comprising the generated first location code of the terminal ([0043]-[0052]; [0060]-[0067]; [0072]).
Gehlen et al do not explicitly disclose receiving, from another vehicle, a second message comprising a second location code from another vehicle, the second location code comprise information about GPS coordinates, a traveling direction, and a lane of the other vehicle; comparing the first location code with a second location code; and decoding and relaying the first message based on the comparison as claimed.
Sakata teaches in the same field of endeavor in Fig 1 and 8 receiving, from another vehicle, a second message comprising a second location code from another vehicle, the second location code comprise information about GPS coordinates, a traveling direction, and a lane of the other vehicle; comparing the first location code with a second location code; and decoding and relaying the first message based on the comparison (i.e. each vehicle can transmit its location including traveling direction and lane, can compare its location with receiving information from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gehlen et al in view of Sakata to incorporate such steps of receiving, from another vehicle, a second message comprising a second location code from another vehicle, the second location code comprise information about GPS coordinates, a traveling direction, and a lane of the other vehicle; comparing the first location code with a second location code; and decoding and relaying the first message based on the comparison as taught by Sakata to gain the advantage of enhancing the safety of a vehicle and its occupant(s) during traveling; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 15, Gehlen et al disclose in Fig 1 and 5A above a relay-based terminal in a communication system including a vehicle, the relay-based terminal  comprising:
a transceiver (i.e. inherently disclosed since the network entity 20 be able to receive and send messages; thus reads on a transceiver) ([0041]-[0042]); and
a controller (i.e. processing unit 291) configured to;

map a current position to a road on a map ([0030]; [0043]-[0044]; [0050]-[0051]),
detect a lane of the vehicle ([0044]; [0047]),
determine a traveling direction of the vehicle based on map information and the GPS coordinates ([0044]; [0051]; [0072]),
generate a first location code of the terminal comprising information about the GPS coordinates, the traveling direction, and the lane of the vehicle ([0043]-[0051] [0072]), and
generate a first message comprising the generated first location code of the terminal ([0043]-[0052]; [0060]-[0067]; [0072]).
Gehlen et al do not explicitly disclose the controller further configured to receive, via the transceiver from another vehicle, a second message comprising a second location code from another vehicle, the second location code comprise information about GPS coordinates, a traveling direction, and a lane of the other vehicle, compare the first location code with a second location code, and decode and relay the first message based on the comparison as claimed.
Sakata teaches in the same field of endeavor in Fig 1, 5, 8 above a controller (i.e. processing section 160) configured to receive, via the transceiver from another vehicle, a second message comprising a second location code from another vehicle, the second location code comprise information about GPS coordinates, a traveling direction, and a lane of the other vehicle, compare the first location code with a second location code, and decode and relay the first message based on the comparison (i.e. each vehicle can transmit its location including traveling direction and lane, can compare its location with receiving information from another 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gehlen et al in view of Sakata to incorporate such controller configured to receive, via the transceiver from another vehicle, a second message comprising a second location code from another vehicle, the second location code comprise information about GPS coordinates, a traveling direction, and a lane of the other vehicle, compare the first location code with a second location code, and decode and relay the first message based on the comparison as taught by Sakata to gain the advantage of enhancing the safety of a vehicle and its occupant(s) during traveling; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
As to limitations which are considered to be inherent in a reference, note the case law of In re Ludtke, 169 U.S.P.Q. 563; In re Swinehart, 169 U.S.P.Q. 226; In re Fitzgerald, 205 U.S.P.Q. 594; In re Best et al, 195 U.S.P.Q. 430; and In re Brown, 173 U.S.P.Q. 685, 688.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gehlen et al modified by Sakata as applied to claims 1 and 15 above, and further in view of Fryer et al (US 2012/0226391 which was cited in previous Office Action).

In addition, although none of the references teach wherein the second location code further comprises information about on-road or off-road state of the other vehicle as claimed.  However, since Fryer et al invention would be able to generate the first location code comprising information about the on-road or off-road state for the vehicle, one of ordinary skill in the art would find it obvious to generate the second location code comprising information about on-road .

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gehlen et al modified by Sakata as applied to claims 1 and 15 above, and further in view of Nagase et al (US 2010/0241344 which was cited in previous Office Action).
Regarding claims 4 and 18, Gehlen et al modified by Sakata do not explicitly disclose the controller is further configured to perform the step of determining a floor of a road on which the vehicle is traveling, based on the map information and the GPS coordinates, wherein the first location code is generated to further comprise information about the floor of the road.  Nagase et al teach in the same field of endeavor such controller is further configured to perform the step of determining a floor of a road on which the vehicle is traveling, based on the map information and the GPS coordinates, wherein the first location code is generated to further comprise information about the floor of the road ([0081]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gehlen et al modified by Sakata in view of Nagase et al to incorporate such controller is further configured to perform the step of determining a floor of a road on which the vehicle is traveling, based on the map information and the GPS coordinates, wherein the first location code is generated to further comprise information about the floor of the road as taught by Nagase et al to gain the advantage of enhancing the safety of a vehicle and its occupant(s) during traveling; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill 
In addition, although none of the references teach wherein the second location code further comprises information about a floor of a road on which the other vehicle is traveling as claimed.  However, since Nagase et al invention would be able to generate the first location code comprising information about the floor of the road, one of ordinary skill in the art would find it obvious to generate the second location code comprising information about a floor of a road on which the other vehicle is traveling to gain the advantage of enhancing the safety of a vehicle and its occupant(s) during traveling since using the technique is obvious unless its actual application is beyond his or her skill.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gehlen et al modified by Sakata.
Regarding claims 5 and 19, Gehlen et al modified by Sakata disclose the invention exception for the target region information indicates an index of a target pattern as claimed.  It would have been an obvious matter of design choice to include an index of a predefined target pattern for the target region information, since Applicant has not disclosed that such index of a predefined target pattern solves any stated problem.  It appears that the invention would perform equally well with the target region information (Gehlen et al – [0050]) as taught by Gehlen et al modified by Sakata for properly indicating a target area that a vehicle would travel next.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.


Allowable Subject Matter
Claims 7 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,150,612 discloses a traffic information distributing apparatus that distributes traffic information according to a transmission request received from a navigation apparatus installed in a vehicle.  In a case where a CPU provided in an information distribution center has received, from a navigation apparatus, vehicle information together with a request command for requesting traffic information such as current traffic information, the CPU sets a road category that serves as 
US 8,972,175 discloses method, computer program product, and apparatus for providing navigation guidance to vehicles.  The method may include receiving crowdsourcing data from a plurality of vehicles, determining information corresponding to a route of interest to at least one vehicle using the crowdsourcing data, and providing navigation guidance to the at least one vehicle using the information determined.  The crowdsourcing data includes on board diagnostics data (OBD) correlated with time stamps and GPS locations of a vehicle, where the on board diagnostics data includes odometer information, speedometer information, fuel consumption information, steering information, and impact data.
US 9,257,041 discloses techniques for determining and using information regarding expected road traffic flow conditions information for vehicles traveling on roads.  The expected road traffic flow conditions for a particular portion of a road may be generated by combining historical representative information about road traffic flow conditions for that road portion with current information about actual traffic flow on or near that road portion.  The combination may, for example, provide benefits for estimating expected traffic flow conditions information for roads with structural flow obstructions that cause reduced traffic flow at certain road locations and times--for example, the expected traffic flow conditions information may be based at least in part on fitting or otherwise adapting partial actual traffic flow information about a vehicle's actual travel path to a historical travel profile for a road that includes representative traffic flow information for various combinations of road locations and time periods.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646